Citation Nr: 1514638	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1.

4.  Entitlement to service connection for a respiratory condition, to include asthma, bronchiectasis, and a spontaneous partial pneumothorax.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case has since been transferred to the Los Angeles, California VARO.  

The Board also notes that the Veteran's June 2009 claim included entitlement to service connection for a head injury.  Though this issue was initially denied by the September 2009 rating decision and the Veteran filed a timely Notice of Disagreement, the claim was granted in an August 2013 rating decision.

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The issues of bilateral hearing loss, tinnitus, and a lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his respiratory condition was caused by exposure to environmental hazards during service.


CONCLUSION OF LAW

The Veteran's respiratory condition was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for a respiratory disability is granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran asserts he is entitled to service connection for a respiratory condition on the basis that he developed the condition due to exposure to environmental hazards in service, specifically painting supplies and paint fumes.  For the reasons that follow, the Board concludes that service connection for a respiratory condition is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD Form 214 reflects that his military occupational specialty was that of Boatswain's mate aboard the U.S.S. Merrill in the Navy.  

The Veteran's service treatment records (STRs) are silent as to complaints or treatment for respiratory ailments.  The Veteran's March 1978 enlistment and July 1982 separation examinations note normal lungs and chest.

Private treatment notes from Dr. K dated November 2005 indicate the Veteran was prescribed respiratory medication for "bronchial spasms - Allergies."  The Veteran reported that as a daily occupation he had worked with dust for 19 years, as well as powders.

In September 2012, the Veteran underwent a VA examination for his claimed respiratory illness.  The examiner determined the Veteran did not currently have a respiratory condition, nor had he ever been diagnosed with one.  The examiner, however, then stated the Veteran's "condition" began in 1993.  The Veteran reported he began experiencing bronchospasm symptoms in the mid-1980s, which he attributed to exposure to paint fumes while in charge of the paint locker in service.  The examiner also noted treatment for a spontaneous left pneumothorax in 1990 (resolved with treatment) and diagnosis and treatment for bronchospasms in 1995.  The examiner noted that the Veteran's respiratory condition required intermittent use of inhalation bronchodilator therapy, and noted a history of asthmatic attacks.  In conclusion, the examiner determined that the spontaneous partial pneumothorax was healed and resolved, and there were no positive objective findings on clinical examination, chest x-ray and PFT to establish a current respiratory condition.

In a disability benefit questionnaire dated August 2014, the Dr. K evaluated the Veteran for a respiratory condition.  Dr. K noted the Veteran had asthma, bronchiectasis, and a spontaneous partial pneumothorax, which required hospitalization in 1990.  The Veteran also complained of shortness of breath, and an inability to walk long distances.  Dr. K found the prominent disability causing respiratory symptoms to be asthma.  Dr. K. noted the Veteran's reported history of working in a paint locker, where he was exposed to paint, paint thinner, epoxy, and spray painter particles (aerosol), without proper ventilation mask to reduce exposure to harmful paint fumes.  Dr. K. concluded the Veteran's respiratory conditions were more likely caused by his exposure to hazardous materials while he was in service.  

At his February 2015 Board hearing, the Veteran testified that in service he was a boatswain's mate, and he was tasked with painting the interior and exterior of the ship, as well as chipping and maintaining the ship.  He stated after 2 years, he was put in charge of the paint locker where he was exposed to strong paint fumes.  He reported that he used a spray painter in an enclosed space, without ventilation, and though he wore a respirator during the painting, the respirators were removed afterwards to attend to additional work in the space.  He denied use of a respirator while hand painting, and endorsed exposure to paint thinners.

Though the VA examiner determined the Veteran did not suffer from a current respiratory condition, the Board finds the treatment records showing medication for asthma and August 2014 report from Dr. K diagnosing asthma, bronchiectasis, and a spontaneous partial pneumothorax to be credible.  Indeed, the VA examiner also noted the Veteran's intermittent inhalation bronchodilator therapy and history of asthmatic attacks.  The first element of service connection is, therefore, established.

The evidence of record furthermore supports a finding of an in-service injury in the form of exposure to paint fumes without proper protective gear or ventilation during service.  The Veteran provided extensive testimony at his February 2015 Board Hearing regarding his responsibilities as a boatswain's mate, in charge of the paint locker, and extensive exposure to paint fumes while painting the ship to which he was assigned.  This Board finds the Veteran to be both competent and credible to report the conditions of service, and exposure to paint fumes is consistent with the conditions of service as a boatswain's mate.  See DD Form 214.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

Based on Dr. K's August 2014 medical opinion, the Board finds that service connection for a respiratory condition is warranted.  In his opinion, Dr. K related the Veteran's current respiratory condition to his exposure to hazardous materials while he was in service, noting years of exposure to paint, paint thinner, epoxy, and spray painter particles (aerosol), without proper ventilation mask to reduce exposure to harmful paint fumes.  There is no negative opinion of record.  The Board finds Dr. K. is qualified and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's respiratory disability is related to in-service exposure to hazardous materials.

In light of Dr. K's opinion and the Veteran's competent and credible statements regarding in-service exposure to paint fumes and resulting symptoms, the Board finds that service connection for respiratory condition is warranted. 


ORDER

Entitlement to service connection for a respiratory condition, to include asthma, bronchiectasis, and a spontaneous partial pneumothorax is warranted. 


REMAND

The Board must remand the remaining claims of entitlement to service connection for additional development. 

Bilateral Hearing Loss & Tinnitus

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains that he has a current bilateral hearing loss disability and tinnitus that can be attributed to in-service exposure to noise.

The Veteran's claim for entitlement to bilateral hearing loss and tinnitus was denied in a September 2009 rating decision for lack of evidence showing a hearing loss disability within VA standards and a current diagnosis of tinnitus.  The Board recognizes that the Veteran failed to report for a previously scheduled audio examination.  At his February 2015 hearing, however, the Veteran indicated that he did not receive notice of the scheduled examination and he was willing to report to a new examination, if one was scheduled.  

According to the pertinent regulation, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, which is scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) & (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a).

The Board finds that the Veteran's contention that he did not receive notice of the scheduled examination is good cause for his failure to report.  His willingness to attend a Board Hearing to provide testimony in support of his claim, and explain the reason for his failure to appear at the examination provides his explanation great probative weight.  It is furthermore noted that the Veteran attended examinations for a respiratory condition and a spinal condition the same day that his audio examination was scheduled.  Accordingly, the audio examination should be rescheduled and the Veteran should be afforded another opportunity to report for such examination.

Regarding the substance of the Veteran's claims, the Veteran testified at his February 2015 hearing that he was exposed to noise exposure in service, to include firing missiles and guns, including a "5 inch 54", and exposure to helicopters, all without hearing protection.  The Veteran also contends that he suffered a puretone shift in service as a result of his military noise exposure.

On enlistment examination in August 1978, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
0
0
0
LEFT
5
5
0
0
0
10

At a February 1982 audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
10
0
0
0
LEFT
20
20
15
0
5
0

On examination in July 1982, prior to separation from service, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
10
0
0
15
LEFT
15
20
10
0
0
15

As such, at examination, the examiner should issue an opinion as to whether the Veteran has a hearing loss disability within VA standards and/or a current diagnosis of tinnitus, and, if so, whether either is related to service, specifically military noise exposure.  The examiner is asked to discuss the puretone shift in service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  




Lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1

The Veteran contends he is entitled to service connection for his lumbar spine disability, including lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1.  He asserts his current lumbar spine disability is the result of both lifting 5 gallon paint cans and munitions in service, and an injury to his back sustained when he fell backwards from the stairs.

At a September 2012 VA examination, the examiner noted a diagnosis of chronic lumbosacral strain with minimal spondylosis, L1to L5, and moderate degenerative disc disease, L5-S1.  The examiner also noted the Veteran's contention that his condition resulted from a fall injury, sustained when he struck his forehead while climbing stairs and fell down.  The Veteran reported a resulting head injury and low back injury, though he claimed the medical professionals attended only to his head injury.  The examination report noted the condition had gotten worse since 1986 due to a post-military work aggravating injury at UPS.  The examiner noted the STRs did reflect a September 1981 notation of a laceration on the forehead, but found there was no medical record of complaints regarding back pain and therefore, the current back condition was less likely than not caused by or the result of military service. 

However, as the Veteran correctly stated in his February 2015 Board Hearing, the STRs also include a December 18, 1980 notation of complaints of back pain, which the Veteran attributed to twisting his back.  The report lists an assessment of lower back muscle strain.  The examiner rendering the September 2012 VA opinion did not address this notation, and furthermore, based his opinion that there was no relationship between the current condition and service on the lack of back treatment in service.  

For the foregoing reasons, the Board finds that a new VA examination should be issued concerning the Veteran's claim for service connection for lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1.  The examiner should offer an opinion as to whether the current disability is related to service, including the December 1980 STR diagnosing low back muscle strain.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination in order to determine the existence and etiology of the Veteran's claim bilateral hearing loss and tinnitus.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.

The examiner should address the following questions:

Hearing Loss:

a.  Does the Veteran have in one or both ears (1) 40 decibels or greater at 500, 1000, 2000, 3000 or 4000 Hertz; (2) 26 decibels or greater in at least three of frequencies at 500, 1000, 2000, 3000, or 4000; or, (3) a speech recognition score using Maryland CNC Test  less than 94 percent?

b.  If the answer to (a) is "yes," is it at least likely as not (a 50 percent or greater probability) that the current hearing loss disability is causally related to military noise exposure, as described by the Veteran?

Tinnitus:

a.  Does the Veteran have a current diagnosis of tinnitus?

b.  If the answer to (a) is "yes," is it at least likely as not (a 50 percent or greater probability) that the current diagnosis of tinnitus is causally related to military noise exposure, as described by the Veteran?

In making the above assessments for hearing loss and tinnitus, the examiner is asked to discuss: (1) the Veteran's claimed exposure to noise in service, including "large percussive blasts" from firing weapons, including missiles and a "5 inch 54," as well as noise from paint scrapers, paint chippers, pneumatic tools, and helicopters without hearing protection; and (2) the Veteran's contention that he suffered a puretone shift in service. See February 2015 Board Hearing.

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

2.  Then, schedule the Veteran for an appropriate VA examination with medial opinion to determine the etiology of his currently diagnosed lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1.  The examiner should determine whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's currently diagnosed lumbosacral strain with spondylosis L1-L5 and degenerative disc disease L5-S1 is related to service.  

The examiner is asked to discuss: (1) the December 1980 STR in which the Veteran complained of back pain after twisting his back, and the clinician diagnosed low back muscle strain, and (2) the Veteran's assertions that he fell from a ladder in service in September 1981, landing on his lower back.  See February 2015 Board Hearing.

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may and will have adverse effects on his claim.

4.  Then, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


